Citation Nr: 1602403	
Decision Date: 01/21/16    Archive Date: 01/28/16

DOCKET NO.  11-05 346A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating for lipoma postoperative with residual scar at inner aspect of right arm, prior to January 12, 2012, and in excess of 10 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1983 to October 2009.

This matter comes before the Board of Veterans Appeals (BVA or Board) from a December 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Winston-Salem, North Carolina. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in January 2012 for his scar condition.  The examiner noted that the Veteran has nerve damage from the surgery to remove lipoma, such that pressure to the scar produces shooting pain down to below his right elbow.  The examiner also noted that there is a slight decrease in strength of the bicep flexion on the right arm; 4/5.  The Board finds that further development is needed to determine all manifestations of the Veteran's condition.  The examiner did not specify which nerve is affected or whether the Veteran's nerve damage is mild, moderate, or severe.  The examiner also did not specifically indicate whether the Veteran's condition results in muscle damage.  Therefore, the Veteran should be afforded a VA examination addressing his neurological and muscle symptoms.  To date, the disability has been evaluated as a scar only.  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to determine the extent of his service-connected scar and identify all neurological manifestations, including any muscle strength problems.  Copies of all pertinent records, including the Virtual Record, should be made available to the examiner for review.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's scar disability.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible. 

The examiner should specifically comment on the nerve damage identified on the January 2012 examination and indicate the significance of the decreased bicep strength.  

If a neurological abnormality is noted, the examiner should specifically address what nerve(s) is/are affected and whether the impairment is "mild," "moderate" or "severe," fully explaining the rationale behind any opinion rendered.  If any requested opinion cannot be provided without resort to speculation, the examiner should state and explain why an opinion cannot be provided without resort to speculation.

2. Thereafter, readjudicate the Veteran's claims with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an appropriate period of time within which to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




